Citation Nr: 0630467	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-43 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, 
giddiness, anxiety, difficulty thinking, difficulty sleeping, 
nightmares, muscle twitching, and tremors due to exposure to 
trioctyl phosphate.

2.  Entitlement to service connection for depression due to 
exposure to trioctyl phosphate.

3.  Entitlement to an effective date earlier than April 24, 
2003 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2003 and May 2004 rating decisions by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, awarded the veteran service connection for tinnitus 
with a 10 percent evaluation, effective April 24, 2003, and 
denied the veteran service connection for dysthymia and 
headaches, giddiness, anxiety, difficulty thinking, 
difficulty sleeping, nightmares, muscle twitching, and 
tremors all secondary to exposure to trioctyl phosphate.  The 
veteran requests service connection for the various 
disabilities for which he was denied and requests an earlier 
effective date for the award of service connection for 
tinnitus.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a travel board hearing at the RO in July 2006.  
A transcript of the hearing is of record.

The issues of entitlement to service connection for 
headaches, giddiness, anxiety, difficulty thinking, 
difficulty sleeping, nightmares, muscle twitching, and 
tremors due to exposure to trioctyl phosphate, and 
entitlement to an earlier effective date for the award of 
service connection for tinnitus are addressed herein, whereas 
the issue of entitlement to service connection for depression 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Headaches, giddiness, anxiety, difficulty thinking, 
difficulty sleeping, nightmares, muscle twitching, and 
tremors are not etiologically related to service.

3.  A claim for service connection for tinnitus was not 
received before April 24, 2003.


CONCLUSIONS OF LAW

1.  Headaches, giddiness, anxiety, difficulty thinking, 
difficulty sleeping, nightmares, muscle twitching, and 
tremors were not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2006).

2.  The criteria for an effective date earlier than April 24, 
2003, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.150, 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 2003 for service connection for tinnitus, 
and a claim for service connection for headaches, giddiness, 
anxiety, difficulty thinking, difficulty sleeping, 
nightmares, muscle twitches, and tremors was received in 
August 2003, both after the enactment of the VCAA.  

An RO letter dated in March 2004, before the original 
adjudication of the claim for service connection for 
headaches, giddiness, anxiety, difficulty thinking, 
difficulty sleeping, nightmares, muscle twitches, and 
tremors, provided the veteran the notice required under the 
VCAA and the implementing regulations.  In this letter, VA 
notified the veteran of his responsibility to submit evidence 
that showed that his conditions were caused or aggravated by 
service.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claim and 
it indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
In this letter, the veteran also was advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In addition, the veteran was provided with notice of what 
type of evidence was needed to substantiate his claim, but he 
was not provided with notice of the type of evidence 
necessary to establish the disability rating or effective 
date.  Despite the inadequate notice provided to the veteran 
on these elements, the board finds that no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that a preponderance of 
the evidence is against the veteran's claim, any question as 
to the appropriate disability rating or effective date to be 
assigned is rendered moot.  See Dingness v. Nicholson, 19 
Vet. App. 473 (2006).
 
Regarding the veteran's claim for an earlier effective date 
for the award of service connection for tinnitus, the Board 
finds that the veteran has also received proper notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
As such, the Board notes that in June 2006, the veteran 
received notice as to the evidence required to substantiate a 
claim for an earlier effective date.  Although the veteran 
received this notification after the initial adjudication of 
his claim, the Board notes that the veteran received previous 
notice as to the requirements to establish an effective date 
for a claim in the October 2004 Statement of the Case, 
wherein he was supplied with the provisions of 38 C.F.R. 
§ 3.400(b)(2), which relates to effective dates for 
disability compensation relating to service connection 
claims.  The veteran was given an opportunity to respond to 
the October 2004 statement of the case and did so in his 
December 2004 substantive appeal and July 2006 Board hearing.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby). 

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2006).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board finds that 
service connection for the veteran's headaches, giddiness, 
anxiety, difficulty thinking, difficulty sleeping, 
nightmares, muscle twitching, and tremors due to exposure to 
trioctyl phosphate is not warranted.  As such, the Board 
notes that the veteran's service medical records do not show 
any complaints of headaches, giddiness, anxiety, difficulty 
thinking, difficulty sleeping, nightmares, muscle twitching, 
or tremors.  Further, the veteran did not note any of these 
disabilities on his separation Report of Medical History, 
neither were they noted on his separation Report of Medical 
Examination.

The veteran asserts that these disabilities are related to 
his exposure to trioctyl phosphate during Project SHAD 
(Shipboard Hazard and Defense program).  In a February 2002 
letter to the veteran, VA informed the veteran that the 
Department of Defense provided information to show that the 
veteran was present at testing in part of a program called 
Project 112.  In a March 2004 letter to the veteran, VA 
informed him that the Project 112/Project SHAD testing 
involved testing of chemical and biological warfare agents 
and simulants.  The Board finds that the veteran was indeed 
exposed to chemicals and agents during Project SHAD while in 
service.  Therefore, the issue in this case is whether the 
veteran has a current disability related to his exposure to 
the chemical agents while in service.

VA treatment records dated from November 1980 to February 
1991 show that the veteran received treatment for psychiatric 
symptoms.  Specifically, an August 1981 VA outpatient medical 
record shows that the veteran had problems falling asleep.  
An August 1986 record shows that the veteran underwent 
psychological testing and was found to have generally intact 
cognitive and higher adaptive functions with mild deficits 
observed on tests of short-term memory and new learning.  The 
latter deficits were found to be characteristic of people 
with a history of substance abuse.

In a December 2002 VA outpatient medical record, it was noted 
that the veteran complained of daytime sleepiness and 
frequent dozing.

A May 2003 VA outpatient medical record shows that the 
veteran underwent a VA examination for his exposure to 
chemical agents during Project SHAD.  He reported that during 
the testing, he was sprayed by jets that flew above him.  He 
then walked five miles and a corpsman would periodically take 
readings.  During the testing, his pants deteriorated.  He 
recalled a skin lesion that appeared on his right shin after 
he went to Vietnam.  The veteran also recalled being 
disoriented after the spraying episode.  The testing was 
called DTC Test 69-10 and it was noted that spray tanks 
delivered trioctyl phosphate to stimulate VX nerve agent.  
The veteran reported that he felt bad at the end of the day, 
was exhausted, and woke up tired.  He also reported having 
hallucinations and impaired memory.  The pertinent diagnosis 
was personality disorder with dysthymia.  No opinion was 
rendered as to whether the veteran had a disability related 
to his exposure to chemicals while in service.

In January 2004, the veteran underwent a VA psychiatric 
examination.  None of the veteran's symptoms for which he is 
claiming service connection were noted in the examination 
report. The veteran's Axis I diagnoses included dysthymia, 
and his Axis III diagnoses included sleep apnea.  The 
examiner opined that the veteran's psychiatric diagnosis was 
not related to his exposure to trioctyl phosphate.

Also in January 2004, the veteran underwent a general VA 
examination.  During the examination, the veteran complained 
of having headaches and backaches.  He occasionally had a 
headache when he woke up in the morning.  He felt that his 
headaches were because of stress and trying to do his work 
and deal with life, the public, and the amount of his work 
load.  He also stated that after the service, he had trouble 
concentrating.  He denied any nightmares at the present time, 
but did have occasional bad dreams.  The examiner opined that 
many of the veteran's symptoms could be secondary to his 
depression or post-traumatic stress disorder (PTSD).  He did 
not think that the other conditions mentioned by the veteran, 
including hypercholesterolemia, sensorineural hearing loss, 
tinnitus, deviated nasal septum, and other symptoms referred 
by him were related to trioctyl phosphate exposure.  The 
examiner reasoned that the veteran did not report any direct 
contamination with the spray except on the right lower part 
of the leg where he thought that his trousers might have come 
off the shoes and might have gotten exposure to the spray 
when it was being done.  Further, the veteran had no 
immediate or delayed symptoms which were noted at the time of 
the testing secondary to any exposure or overexposure of the 
compound.  Moreover, the veteran did not give a history of 
psychological distress after discharge from service.  It was 
also noted that the veteran underwent previous 
neuropsychiatric examination in 1986 and the examination 
revealed mild observed defects of short-term memory and new 
learning.  This was believed to be characteristic of a person 
with substance abuse at that time.  Recent neuropsychological 
testing revealed some memory deficits which were noted when 
the veteran was required to organize himself for new learning 
and for effective encoding of new information for later 
recall.  In a February 2004 addendum, the examiner stated 
that he spoke with the veteran about complaints of tremors 
and muscle twitching.  The veteran stated that he did not 
have any muscle twitching or tremors and what he had was pain 
in the joints and back.

In January 2005, the veteran submitted articles, studies, and 
statements from others affected by Project SHAD.  The 
articles, studies, and statements show that disabilities can 
occur from being exposed to the chemical agents from the 
testing.  The Court has held that a medical article or 
treatise can provide important support when combined with an 
opinion of a medical professional, if the medical article or 
treatise evidence discusses general relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
subjective facts rather than unsubstantiated lay opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  As the 
information in the articles, studies, and the lay statements 
are not combined with an opinion of a medical professional to 
show that the veteran's current symptoms are related to his 
exposure to chemicals in service, the Board finds that the 
information submitted by the veteran is not competent 
evidence to show that his symptoms are related to his 
service.

In March 2006, the veteran underwent a neuropsychology 
consultation to determine any residuals of toxic exposure.  
The veteran reported having problems of balancing his 
checking account and math involved in business transactions.  
He also had problems relating to customers and the public.  
He further reported that he had concentration problems when 
trying to learn new skills.  Testing was conducted and 
revealed deficits in motor response speed, auditory verbal 
immediate memory, visuomotor construction and learning 
skills, and semantic fluency.  Psychological functioning was 
characterized by significant psychological distress, suicidal 
ideation, extreme mood swings, and chronic problems with 
relationships.  In conclusion, the veteran had a cognitive 
profile that was somewhat inconsistently and mildly impaired.  
The primary diagnoses were spotty cognitive deficits and 
history of chronic psychiatric disorders.  No relationship 
was made between the veteran's current symptoms and his 
service.

During his July 2006 Board hearing, the veteran testified as 
to his exposure to chemicals while in service.  He testified 
that after the experiment, he felt nauseated and sick. 

The Board accepts as persuasive evidence the January 2004 VA 
examiner's opinion that the veteran's claimed symptoms are 
not related to his exposure to trioctyl phosphate during 
Project SHAD testing.  The examiner rendered an opinion after 
a complete review of the veteran's claims folder.  Further, 
he gave reasons and bases for his opinion, which was that the 
veteran did not report any direct contamination with the 
spray and he had no immediate or delayed symptoms which were 
noted at the time of the testing procedure.  And, the veteran 
did not give a history of psychological distress after 
discharge from service.  The Court has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although the veteran 
asserts that his symptoms are related to his exposure to 
toxic chemicals during service, as a layman, he does not have 
the necessary medical training or expertise to render a 
medical diagnosis or determine the cause of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, as the veteran has not submitted any 
medical evidence to show that his claimed symptoms are 
related to his service, and the competent medical evidence 
shows that his symptoms are not related to service, the Board 
finds that the preponderance of the evidence is against his 
claim for service connection for headaches, giddiness, 
anxiety, difficulty thinking, difficulty sleeping, 
nightmares, muscle twitching, and tremors due to exposure to 
trioctyl phosphate.

Earlier Effective Date

The veteran and his representative argue that the veteran 
should be entitled to an earlier effective date for the grant 
of service connection for tinnitus because in 1981, the 
medical evidence showed that he had hearing loss and ringing 
in his ears; however, they argue that the veteran had a 
psychological condition at that time that made him unaware of 
his ability to file a claim for service connection.

The Board notes that the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release from service if an 
application therefore is received within one year from such 
date of discharge or release.  Otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).

The Board notes that an August 1981 VA outpatient medical 
record shows that the veteran complained of ringing in his 
ears.  The record also shows that the veteran did not submit 
a claim for tinnitus at that time.  However, the first 
evidence of the submission of a claim for service connection 
for tinnitus is on April 24, 2003, and there is nothing in 
the record before this date to show filing of a formal or 
informal claim for tinnitus.  Therefore, it is shown by the 
evidence in the claims folder that the veteran has not 
submitted a claim for service connection for tinnitus prior 
to April 24, 2003.  

Although the veteran argues that he was not aware of his 
entitlement to benefits in 1981 when he was noted to complain 
of ringing in his ears, the Court has held that in cases 
where the appellant is not aware of benefits under the law, 
persons dealing with the Government are charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations "'regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance.'"  Morris v Derwinski, 1 Vet. App. 260, 265 (1991) 
(citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-385 
(1947)).  Therefore, the Board finds that the veteran has not 
submitted a claim for service connection for tinnitus prior 
to April 24, 2003; hence, an effective date for service 
connection for tinnitus prior to April 24, 2003, is not 
warranted.  38 C.F.R. § 3.400 (2006).


ORDER

Entitlement to service connection for headaches, giddiness, 
anxiety, difficulty thinking, difficulty sleeping, 
nightmares, muscle twitching, and tremors due to exposure to 
trioctyl phosphate is denied.

Entitlement to an effective date earlier than April 24, 2003 
for the award of service connection for tinnitus is denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for depression due to exposure to 
trioctyl phosphate.

The Board notes that in his August 2003 claim, the veteran 
claimed that he had depression related to chemical testing in 
service.  The May 2004 RO rating decision denied the 
veteran's claim for service connection for dysthymia 
secondary to trioctyl phosphate exposure.  In the veteran's 
June 2004 notice of disagreement, he disagreed with the 
decision to deny service connection for depression; however, 
the October 2004 statement of the case did not include the 
issue of service connection for depression.  Therefore, the 
Board finds that a statement of the case for the issue of 
entitlement to service connection for depression due to 
exposure to trioctyl phosphate is necessary and this issue is 
remanded for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO is to provide the veteran a 
Statement of the Case (with an appropriate 
period of time to respond) pertaining to 
the issue of entitlement to service 
connection for depression due to exposure 
to trioctyl phosphate, in accordance with 
38 C.F.R. § 19.29, unless this matter is 
resolved by granting the benefit sought, 
or by the veteran's withdrawal of his 
Notice of Disagreement.  See 38 C.F.R. § 
19.26; see also Manlincon, supra.  If, and 
only if, a timely substantive appeal is 
received should that matter thereafter be 
returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


